EXHIBIT 10.5

FORM OF

SUBSCRIPTION AGREEMENT

This Subscription Agreement (this “Agreement”) has been executed by the
purchaser set forth on the signature page hereof (the “Purchaser”) in connection
with the private placement offering (the “Offering”) by Max-1 Acquisition
Corporation (to be renamed “Exicure, Inc.” upon consummation of the Merger (as
defined below)), a Delaware corporation (the “Company”).

R E C I T A L S

A.    The Company is offering a minimum of 6,666,666 shares of the Company’s
common stock, par value $0.0001 per share (“Common Stock”), at a purchase price
of $3.00 per share (the “Purchase Price”), for an aggregate purchase price of
approximately $20 million (the “Minimum Offering Amount”), and a maximum of
13,333,333 shares of Common Stock at the Purchase Price for an aggregate
Purchase Price of approximately $40 million (the “Maximum Offering Amount”). The
Company may also sell an additional 3,333,333 shares of Common Stock at the
Purchase Price for an aggregate Purchase Price of approximately $10 million to
cover over-subscriptions (the “Over-Subscription Option”), in the event the
Offering is oversubscribed.

B.    The Initial Closing (as defined below) of no less than the Minimum
Offering Amount, including the Minimum Insider Investment (as defined below) is
contingent upon the closing of a merger by and among the Company, Max-1
Acquisition Sub, Inc., a Delaware corporation (“Merger-Sub”) and wholly owned
subsidiary of the Company, and Exicure, Inc., a Delaware corporation
(“Exicure”), pursuant to which Merger-Sub will merge with and into Exicure, with
Exicure surviving the merger as a wholly owned subsidiary of the Company (the
“Merger”) and pursuant to which all of the outstanding shares of Exicure’s
capital stock will be exchanged for 26,666,627 shares of the Company’s Common
Stock (the “Merger Shares”). Upon the consummation of the Merger, Exicure shall
change its name to “Exicure Operating Company” and the Company will change its
name to “Exicure, Inc.”

C.    The Shares (as defined below) subscribed for pursuant to this Agreement
have not been registered under the Securities Act of 1933, as amended (the
“Securities Act”). The Offering is being made on a reasonable best efforts basis
to “accredited investors,” as defined in Regulation D under the Securities Act
in reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act and Rule 506 of Regulation D.

AGREEMENT

The Company and the Purchaser hereby agree as follows:

1.    Subscription.

1.1    Purchase and Sale of the Shares.

(a)    Subject to the terms and conditions of this Agreement, the undersigned
Purchaser agrees to purchase, and the Company agrees to sell and issue to such
Purchaser, that number of shares set forth on such Purchaser’s Omnibus Signature
Page attached hereto at the Purchase Price, for a total aggregate Purchase Price
as set forth on such Omnibus Signature Page. The minimum subscription amount for
each Purchaser in the Offering is $49,998 (or 16,666 shares). The Company may
accept subscriptions for less than $49,998 from any Purchaser in its sole
discretion. Stockholders of Exicure will purchase a minimum of $12.5 million of
Shares in the Offering (the “Minimum Insider Investment”) and certain existing
stockholders of the Company will purchase a minimum of $500,000 of Shares in the
Offering. For the purposes of this Agreement, “Shares” means the shares of
Common Stock issued in the Offering at the Initial Closing (as defined below) or
at any Subsequent Closing (as defined below).



--------------------------------------------------------------------------------

(b)    This Agreement is one of a series of subscription agreements issued (and
to be issued) by the Company to purchasers of Shares in connection with the
Offering with the same terms and conditions set forth in this Agreement (each, a
“Subscription Agreement”, and collectively, the “Subscription Agreements”).

1.2    Subscription Procedure; Closing.

(a)    Initial Closing. Subject to the terms and conditions of this Agreement,
the initial closing of the Shares shall take place remotely via the exchange of
documents and signatures upon the closing of the Merger or at such other time
and place as mutually agreed to by the Company and the Placement Agents (as
defined in Section 2) (the “Initial Closing”).

(b)    Subsequent Closings. If the Maximum Offering Amount is not sold at the
Initial Closing, at any time prior to October 31, 2017 or at such later time as
the Company and Placement Agents may mutually agree without notice to or consent
from Purchasers (each a “Subsequent Closing” and collectively the “Subsequent
Closings”), the Company may sell additional Shares up to the Maximum Offering
Amount, and if there are over-subscriptions, such additional Shares as may be
sold in connection with the Over-Subscription Option (the “Subsequent Closing
Shares”) to such persons as may be approved by the Company and who are
reasonably acceptable to the Placement Agents (the “Additional Purchasers”). All
such sales made at any Subsequent Closing, shall be made on the terms and
conditions set forth in the Subscription Agreements, and (i) the representations
and warranties of the Company set forth in Section 3 hereof (and the Disclosure
Schedule) shall speak as of each Closing (except to the extent specified
otherwise in Section 3) and (ii) the representations and warranties of the
Additional Purchasers in Section 4 hereof shall speak as of such Subsequent
Closing. Any Subsequent Closing Shares issued and sold pursuant to this
Section 1.2(b) shall be deemed to be “Shares” for all purposes under this
Agreement, and any Additional Purchasers thereof shall be deemed to be
“Purchasers” for all purposes under this Agreement. The Initial Closing and the
Subsequent Closings, if any, shall be known collectively herein as the
“Closings” or individually as a “Closing.”

(c)    Subscription Procedure. To complete a subscription for the Shares, the
Purchaser must fully comply with the subscription procedure provided in
paragraphs a. through c. of this Section on or before the applicable Closing:

(i)    Subscription Documents. At or before the applicable Closing, the
Purchaser shall review, complete and execute the Omnibus Signature Page to this
Agreement and the Registration Rights Agreement substantially in the form of
Exhibit A hereto (the “Registration Rights Agreement”), Investor Profile,
Anti-Money Laundering Form and Investor Certification, attached hereto following
the Omnibus Signature Page (collectively, the “Subscription Documents”), if
applicable, additional forms and questionnaires distributed to the Purchaser and
deliver the Subscription Documents and such additional forms and questionnaires
to the party indicated thereon at the address set forth under the caption “How
to subscribe for Shares in the private offering of the Company.” below. Executed
documents may be delivered to such party by facsimile or .pdf sent by electronic
mail (e-mail).

(ii)    Purchase Price. Simultaneously with the delivery of the Subscription
Documents as provided herein, and in any event at or prior to the applicable
Closing, the Purchaser shall deliver to Delaware Trust Company, in its capacity
as escrow agent (the “Escrow Agent”), under an escrow agreement among the
Company, the Placement Agents (as defined below) and the Escrow Agent (the
“Escrow Agreement”) the full Purchase Price by certified or other bank check or
by wire transfer

 

2



--------------------------------------------------------------------------------

of immediately available funds, pursuant to the instructions set forth under the
caption “How to subscribe for Shares in the private offering of the Company”
below. Such funds will be held for the Purchaser’s benefit in the escrow account
established for the Offering (the “Escrow Account”) and will be returned
promptly, without interest or offset, if this Agreement is not accepted by the
Company, or the Minimum Offering Amount has not been sold or the Offering is
terminated pursuant to its terms prior to the Closing.

(iii)    Company Discretion. The Purchaser understands and agrees that the
Company in its sole discretion reserves the right to accept or reject this or
any other subscription for Shares, in whole or in part, notwithstanding prior
receipt by the Purchaser of notice of acceptance of this subscription. The
Company shall have no obligation hereunder until the Company shall execute and
deliver to the Purchaser an executed copy of this Agreement. If this
subscription is rejected in whole, or the Offering is terminated, all funds
received from the Purchaser will be returned without interest or offset, and
this Agreement shall thereafter be of no further force or effect. If this
subscription is rejected in part, the funds for the rejected portion of this
subscription will be returned without interest or offset, and this Agreement
will continue in full force and effect to the extent this subscription was
accepted.

2.    Placement Agents. Katalyst Securities LLC., a U.S.-registered
broker-dealer (“Katalyst”), has been engaged by the Company as placement agent
on a reasonable best efforts basis, for the Offering. The Company, subject to
its agreement with Katalyst, or Katalyst itself, may engage additional placement
agents (Katalyst together with any such additional placement agents, the
“Placement Agents”). The Placement Agents, collectively, will be paid at each
Closing from the Offering proceeds a total cash commission of seven percent (7%)
of the gross Purchase Price paid by Purchasers in the Offering introduced by
them (the “Cash Fee”) and will collectively receive warrants to purchase a
number of shares of Common Stock equal to 7% of the number of shares of Common
Stock sold to investors in the Offering, introduced by them, with a term of
three (3) years from the date of the applicable Closing, and an exercise price
of $3.00 per share (the “Placement Agent Warrants”); provided that with respect
to funds raised from existing stockholders of Exicure or other purchasers as
agreed to by Exicure and Katalyst, the Company will, at the Company’s
discretion, either (a) pay to the Placement Agents a cash payment equal to 6% of
the aggregate amount raised from existing stockholders of Exicure, (b) issue to
the Placement Agents a number of shares of the Company’s Common Stock equal to
the quotient of (i) 6% of the aggregate amount raised from existing stockholders
of Exicure, divided by (ii) the Purchase Price, or (c) any combination of
clauses (a) and (b) (the “Insider Payment”). Funds raised from existing
stockholders of Exicure will have no Placement Agent Warrant coverage. As a
condition to payment of the Cash Fee or the Insider Payment, Katalyst must raise
a minimum of $10,000,000 in the Offering prior to October 31, 2017 from
investors who are not existing Exicure investors. The Company will also pay
certain expenses of the Placement Agents in connection with the Offering. Any
sub-agent of the Placement Agent that introduces investors to the Offering will
be entitled to share in the Cash Fee, Insider Payment and/or Placement Agent
Warrants attributable to those investors pursuant to the terms of an executed
sub-agent agreement. The shares issued pursuant to the Insider Payment will be
subject to a lock-up agreement for a period of 18 months.

3.    Representations and Warranties of the Company. Except (i) as set forth in
the Disclosure Schedule delivered to the Purchasers concurrently with the
execution of this Agreement (the “Disclosure Schedule”), or (ii) as disclosed in
the substantially complete draft of the Current Report on Form 8-K describing
the Merger, the Offering and the related transactions, including “Form 10
information” (as defined in Rule 144(i)(3) under the Securities Act), to be
filed by the Company with the Securities and Exchange Commission (the “SEC”)
within four Business Days (as defined below) after the closing of the Merger and
the initial Closing of the Offering (the “Super 8-K”) (but excluding any
disclosures contained under the heading “Risk Factors” and any disclosure of
risks included in any “forward-looking statements” disclaimer or in any other
section to the extent they are forward-looking statements or

 

3



--------------------------------------------------------------------------------

cautionary, predictive or forward-looking in nature), the Company hereby
represents and warrants to the Purchaser, as of the Closing (after giving effect
to the Merger), the following:

a.    Organization and Qualification. The Company and each of its subsidiaries
is a corporation duly organized, validly existing and in good standing under the
laws of Delaware, and has the requisite corporate power to own its properties
and to carry on its business as now being conducted. The Company and each of its
subsidiaries is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have a material
adverse effect on the assets, business, financial condition, results of
operations or future prospects of the Company and its subsidiaries taken as a
whole (a “Material Adverse Effect”). Each subsidiary of the Company is
identified on Schedule 3a attached hereto.

b.    Authorization, Enforcement, Compliance with Other Instruments. (i) The
Company has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement, the Registration Rights Agreement
and the Escrow Agreement (the “Transaction Documents”) and to issue the Shares,
in accordance with the terms hereof and thereof; (ii) the execution and delivery
by the Company of each of the Transaction Documents and the consummation by it
of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the Shares, have been, or will be at the time of
execution of such Transaction Document, duly authorized by the Company’s Board
of Directors, and no further consent or authorization is, or will be at the time
of execution of such Transaction Document, required by the Company, its Board of
Directors or its stockholders; (iii) each of the Transaction Documents will be
duly executed and delivered by the Company; and (iv) the Transaction Documents
when executed will constitute the valid and binding obligations of the Company
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies and, with respect to any rights to indemnity or contribution contained
in the Transaction Documents, as such rights may be limited by state or federal
laws or public policy underlying such laws.

c.    Capitalization. The authorized capital stock of the Company consists of
50,000,000 shares of Common Stock and 5,000,000 shares of preferred stock, par
value $0.0001 per share (the “Preferred Stock”). After giving effect to the
Merger, but immediately before the Initial Closing, the Company will have
28,746,627 shares of Common Stock and no shares of Preferred Stock issued and
outstanding. All of the outstanding shares of Common Stock and of the capital
stock of each of the Company’s subsidiaries have been duly authorized, validly
issued and are fully paid and nonassessable. Immediately after giving effect to
the Closing of the Minimum Offering Amount or the Maximum Offering Amount (in
each case, assuming no sales pursuant to the Over-Subscription Option), the pro
forma outstanding capitalization of the Company will be as set forth under “Pro
Forma Capitalization” in Schedule 3c. After giving effect to the Merger: (i) no
shares of capital stock of the Company or any of its subsidiaries will be
subject to preemptive rights or any other similar rights or any liens or
encumbrances (other than as contemplated by Section 7(f) hereof) suffered or
permitted by the Company; (ii) except as set forth on Schedule 3c(ii) and as
contemplated by the Transaction Documents and Placement Agent Warrants, there
will be no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its subsidiaries;
(iii) there will be no outstanding debt securities of the Company or any of its
subsidiaries other than indebtedness as set forth in Schedule 3c(iii); (iv)
other than pursuant to the Registration Rights Agreement or as set forth in

 

4



--------------------------------------------------------------------------------

Schedule 3c(iv), there will be no agreements or arrangements under which the
Company or any of its subsidiaries is obligated to register the sale of any of
their securities under the Securities Act; (v) there will be no outstanding
registration statements of the Company or any of its subsidiaries, and there
will be no outstanding comment letters from the SEC or any other regulatory
agency; (vi) except as provided in this Agreement or as set forth in Schedule
3c(vi), there will be no securities or instruments of the Company or any of its
subsidiaries containing anti-dilution or similar provisions, including the right
to adjust the exercise, exchange or reset price under such securities, that will
be triggered by the issuance of the Shares as described in this Agreement; and
(vii) no co-sale right, right of first refusal or other similar right will exist
with respect to the Shares or the issuance and sale thereof. Upon request, the
Company will make available to the Purchaser true and correct copies of the
Company’s Certificate of Incorporation, as in effect as of the Initial Closing,
and the Company’s Bylaws, as in effect as of the Initial Closing, and the terms
of all securities exercisable for Common Stock and the material rights of the
holders thereof in respect thereto other than stock options issued to officers,
directors, employees and consultants.

d.    Issuance of Shares. The Shares that are being issued to the Purchaser
hereunder, when issued, sold and delivered in accordance with the terms and for
the consideration set forth in this Agreement, will be duly and validly issued,
fully paid and nonassessable, and free of restrictions on transfer other than
restrictions on transfer under the Transaction Documents, applicable state and
federal securities laws and liens or encumbrances created by or imposed by the
Purchaser.

e.    No Conflicts. The execution, delivery and performance of each of the
Transaction Documents by the Company, and the consummation by the Company of the
transactions contemplated hereby and thereby including issuance and sale of the
Shares in accordance with this Agreement will not (i) result in a violation of
the Certificate of Incorporation or the Bylaws (or equivalent constitutive
document) of the Company or any of its subsidiaries or (ii) violate or conflict
with, or result in a breach of any provision of, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any subsidiary is a party, except for those which would not reasonably be
expected to have a Material Adverse Effect, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including U.S. federal and
state securities laws and regulations) applicable to the Company or any
subsidiary or by which any property or asset of the Company or any subsidiary is
bound or affected, except for those which would not reasonably be expected to
have a Material Adverse Effect. Neither the Company nor any subsidiary is in
violation of or in default under, any provision of its Certificate of
Incorporation or Bylaws. Neither the Company nor any subsidiary is in violation
of any term of or in default under any contract, agreement, mortgage,
indebtedness, indenture, instrument, judgment, decree or order or any statute,
rule or regulation applicable to the Company or any subsidiary, which violation
or breach has had or would reasonably be expected to have a Material Adverse
Effect. Except as specifically contemplated by this Agreement and as required
under the Securities Act and any applicable state securities laws, neither the
Company nor any of its subsidiaries is required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by this Agreement or the other Transaction
Documents in accordance with the terms hereof or thereof. Except as set forth on
Schedule 3e, neither the execution and delivery by the Company of the
Transaction Documents, nor the consummation by the Company of the transactions
contemplated hereby or thereby, will require any notice, consent or waiver under
any contract or instrument to which the Company or any subsidiary is a party or
by which the Company or any subsidiary is bound or to which any of their assets
is subject, except for any notice, consent or waiver the absence of which would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. All consents, authorizations, orders, filings and registrations
which the Company or any of its subsidiaries is required to obtain pursuant to
the preceding two sentences have been or will be obtained or effected on or
prior to the Closing.

 

5



--------------------------------------------------------------------------------

f.    Absence of Litigation. Except as set forth on Schedule 3f, there is no
action, suit, claim, inquiry, notice of violation, proceeding (including any
partial proceeding such as a deposition) or investigation before or by any
court, public board, governmental or administrative agency, self-regulatory
organization, arbitrator, regulatory authority, stock market, stock exchange or
trading facility (an “Action”) now pending or, to the knowledge of the Company,
threatened against or affecting the Company or any of its subsidiaries or any of
their respective officers or directors, which would be reasonably likely to
(i) adversely affect the validity or enforceability of, or the authority or
ability of the Company to perform its obligations under, this Agreement or any
of the other Transaction Documents, or (ii) have a Material Adverse Effect. For
the purpose of this Agreement, the knowledge of the Company means the knowledge
of the officers of the Company (for the avoidance of doubt, after giving effect
to the Merger) and Exicure (both actual or knowledge that they would have had
upon reasonable inquiry of the personnel of Exicure responsible for the
applicable subject matter). Neither the Company nor any of its subsidiaries is
subject to any judgment, decree, or order which has had, or would reasonably be
expected to have a Material Adverse Effect.

g.    Acknowledgment Regarding Purchaser’s Purchase of the Shares. The Company
acknowledges and agrees that each Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that no Purchaser is acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchaser’s purchase of the Shares.

h.    No General Solicitation. Neither the Company, nor any of its Affiliates,
nor, to the knowledge of the Company, any person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the Shares.
“Affiliate” means, with respect to any person, any other person that, directly
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with such person, as such terms are used in and
construed under Rule 144 under the Securities Act (“Rule 144”). With respect to
a Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Purchaser will be
deemed to be an Affiliate of such Purchaser.

i.    No Integrated Offering. Neither the Company, nor any of its Affiliates,
nor to the knowledge of the Company, any person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of the Shares under the Securities Act or cause this offering of
the Shares to be integrated with prior offerings by the Company for purposes of
the Securities Act.

j.    Employee Relations. Neither Company nor any subsidiary is involved in any
labor dispute nor, to the knowledge of the Company, is any such dispute
threatened. Neither Company nor any subsidiary is party to any collective
bargaining agreement. The Company’s and/or its subsidiaries’ employees are not
members of any union, and the Company believes that its and its subsidiaries’
relationship with their respective employees is good.

k.    Intellectual Property Rights. After giving effect to the Merger, except as
set forth on Schedule 3k, the Company and each of its subsidiaries owns,
possesses, or has rights to use, all

 

6



--------------------------------------------------------------------------------

Intellectual Property necessary for the conduct of the Company’s and its
subsidiaries’ business as now conducted, except as such failure to own, possess
or have such rights would not reasonably be expected to result in a Material
Adverse Effect and there are no unreleased liens or security interests which
have been filed, or which the Company has received notice of, against any of the
patents owned to the Company. Furthermore, (A) to the Company’s knowledge, there
is no infringement, misappropriation or violation by third parties of any such
Intellectual Property, except as such infringement, misappropriation or
violation would not result in a Material Adverse Effect; (B) there is no pending
or, to the Company’s knowledge, threatened, Action by others challenging the
Company’s or any of its subsidiaries’ rights in or to any such Intellectual
Property, and to the Company’s knowledge, there are no facts which would form a
reasonable basis for any such Action; (C) the Intellectual Property owned by the
Company and its subsidiaries, and to the Company’s knowledge, the Intellectual
Property licensed to the Company and its subsidiaries, has not been adjudged
invalid or unenforceable, in whole or in part, and there is no pending or, to
the Company’s knowledge, threatened Action by others challenging the validity,
enforceability or scope of any such Intellectual Property, and, to the Company’s
knowledge, there are no facts which would form a reasonable basis for any such
Action; (D) there is no pending or, to the Company’s knowledge, threatened
Action by others that the Company or any of its subsidiaries infringes,
misappropriates or otherwise violates any Intellectual Property or other
proprietary rights of others, neither the Company nor any of its subsidiaries
has received any written notice of such Action, and, to the Company’s knowledge,
there are no other facts which would form a reasonable basis for any such
Action, except in each case for any Action as would not be reasonably expected
to have a Material Adverse Effect; and (E) to the Company’s knowledge, no
employee of the Company or any of its subsidiaries is in violation of any term
of any employment contract, patent disclosure agreement, invention assignment
agreement, non-competition agreement, non-solicitation agreement, nondisclosure
agreement or any restrictive covenant to or with a former employer where the
basis of such violation relates to such employee’s employment with the Company
or any of its subsidiaries or actions undertaken by the employee while employed
with the Company or any of its subsidiaries, except such violation as would not
reasonably be expected to have a Material Adverse Effect. Except as would not
reasonably be expected to have a Material Adverse Effect, (1) the Company and
its subsidiaries have disclosed to the U.S. Patent and Trademark Office (USPTO)
all information known to the Company to be relevant to the patentability of its
inventions in accordance with 37 C.F.R. Section 1.56, and (2) neither the
Company nor any of its subsidiaries made any misrepresentation or concealed any
information from the USPTO in any of the patents or patent applications owned or
licensed to the Company, or in connection with the prosecution thereof, in
violation of 37 C.F.R. Section 1.56. Except as would not reasonably be expected
to have a Material Adverse Effect and to the Company’s knowledge, (x) there are
no facts that are reasonably likely to provide a basis for a finding that the
Company or any of its subsidiaries does not have clear title to the patents or
patent applications owned or licensed to the Company or other proprietary
information rights as being owned by the Company or any of its subsidiaries,
(y) no valid issued U.S. patent would be infringed by the activities of the
Company or any of its subsidiaries relating to products currently or proposed to
be manufactured, used or sold by the Company or any of its subsidiaries and
(z) there are no facts with respect to any issued patent owned that would cause
any claim of any such patent not to be valid and enforceable with applicable
regulations. “Intellectual Property” shall mean all patents, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, licenses, inventions, trade secrets, domain names,
technology and know-how.

l.     Environmental Laws.

(i)    The Company and each subsidiary has complied with all applicable
Environmental Laws (as defined below), except for violations of Environmental
Laws that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect. There is no pending
or, to the knowledge of the Company, threatened civil or criminal litigation,

 

7



--------------------------------------------------------------------------------

notice of violation, formal administrative proceeding, or investigation, inquiry
or information request, relating to any Environmental Law involving the Company
or any subsidiary, except for litigation, notices of violations, formal
administrative proceedings or investigations, inquiries or information requests
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect. For purposes of this Agreement,
“Environmental Law” means any national, state, provincial or local law, statute,
rule or regulation or the common law relating to the environment or occupational
health and safety, including without limitation any statute, regulation,
administrative decision or order pertaining to (i) treatment, storage, disposal,
generation and transportation of industrial, toxic or hazardous materials or
substances or solid or hazardous waste; (ii) air, water and noise pollution;
(iii) groundwater and soil contamination; (iv) the release or threatened release
into the environment of industrial, toxic or hazardous materials or substances,
or solid or hazardous waste, including without limitation emissions, discharges,
injections, spills, escapes or dumping of pollutants, contaminants or chemicals;
(v) the protection of wild life, marine life and wetlands, including without
limitation all endangered and threatened species; (vi) storage tanks, vessels,
containers, abandoned or discarded barrels, and other closed receptacles;
(vii) health and safety of employees and other persons; and
(viii) manufacturing, processing, using, distributing, treating, storing,
disposing, transporting or handling of materials regulated under any law as
pollutants, contaminants, toxic or hazardous materials or substances or oil or
petroleum products or solid or hazardous waste. As used above, the terms
“release” and “environment” shall have the meaning set forth in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended.

(ii) To the knowledge of the Company there is no material environmental
liability with respect to any solid or hazardous waste transporter or treatment,
storage or disposal facility that has been used by the Company or any
subsidiary.

m.    Authorizations; Regulatory Compliance. The Company and each of its
subsidiaries holds, and is operating in compliance with, all authorizations,
licenses, permits, approvals, clearances, registrations, exemptions, consents,
certificates and orders of any governmental authority and supplements and
amendments thereto (collectively, “Authorizations”) required for the conduct of
its business in all applicable jurisdictions and all such Authorizations are
valid and in full force and effect, except for Authorizations the absence of
which would not reasonably be expected to have a Material Adverse Effect.
Neither the Company nor any of its subsidiaries is in material violation of any
terms of any such Authorizations, except, in each case, such as would not
reasonably be expected to have a Material Adverse Effect; and neither the
Company nor any of its subsidiaries has received written notice of any
revocation or modification of any such Authorization, or written notice that
such revocation or modification is being considered, except to the extent that
any such revocation or modification would not be reasonably expected to have a
Material Adverse Effect. The Company and each of its subsidiaries is in
compliance with all applicable federal, state, local and foreign laws,
regulations, orders and decrees, including such laws and regulations applicable
to the manufacture, distribution, import and export of regulated products and
component parts and ingredients, except as would not reasonably be expected to
have a Material Adverse Effect. Neither the Company nor any of its subsidiaries
has received any FDA Form 483, warning letter, untitled letter or other
correspondence or written notice from the U.S. Food and Drug Administration
(“FDA”), its foreign counterparts, or any other federal, state, local or foreign
governmental or regulatory authority (each a “Governmental Authority”), alleging
or asserting noncompliance with the Federal Food, Drug, and Cosmetic Act (21
U.S.C. § 301 et seq.) or comparable foreign laws. Neither the Company nor any of
its subsidiaries has been notified, either orally or in writing, by any
Governmental Authority that a clinical study has been put on hold or may be put
on hold. The Company and each of its subsidiaries, and to the Company’s
knowledge, each of their respective directors, officers, employees and agents,
is and has been in material compliance with applicable health care laws,
including, to the extent applicable, without limitation, the Federal Food, Drug
and Cosmetic Act (21 U.S.C. § 301 et seq.), the federal Anti-Kickback Statute
(42 U.S.C. § 1320a-7b(b)), the Health

 

8



--------------------------------------------------------------------------------

Insurance Portability and Accountability Act of 1996 (42 U.S.C. § 1320d et
seq.), as amended by the Health Information Technology for Economic and Clinical
Health Act of 2009 (42 U.S.C. § 17921 et seq.), and the regulations promulgated
pursuant to such laws, and comparable state laws and foreign laws (collectively,
“Health Care Laws”) , except, in each case, as would not reasonably be expected
to have a Material Adverse Effect. Neither the Company nor any of its
subsidiaries has received written notice of any ongoing claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from any Governmental Authority or third party alleging that any product
operation or activity is in material violation of any Health Care Laws or any
Authorizations, nor that any activity conducted by either an employee or any
person acting on the Company’s behalf is in violation of applicable data
protection and privacy laws, rules and regulations, as amended from time to
time, with respect to the collection, use, processing, storage, transfer,
modification, deletion and/or disclosure of any personal information that is
protected under applicable privacy laws and regulations. The Company and each of
its subsidiaries has filed, obtained, maintained or submitted all reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments thereto as required by any Health Care Laws or any
Authorizations and all such reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments were complete,
correct and not misleading on the date filed (or were corrected or supplemented
by a subsequent submission), except where any of the foregoing would not be
reasonably expected to have a Material Adverse Effect. Neither the Company nor
any of its subsidiaries has, either voluntarily or involuntarily, initiated,
conducted, or issued or caused to be initiated, conducted or issued, any other
notice or action relating to any alleged product defect or violation and, to the
Company’s knowledge, no third party has initiated or conducted any such notice
or action relating to any of the Company’s products in development. Neither the
Company nor any of its subsidiaries is a party to any corporate integrity
agreement, deferred prosecution agreement, monitoring agreement, consent decree,
settlement order, or similar agreements, or has any reporting obligations
pursuant to any such agreement, plan or correction or other remedial measure
entered into with any Governmental Authority.

n.    Title. Neither the Company nor any of its subsidiaries owns any real
property. Except as set forth on Schedule 3n, each of the Company and its
subsidiaries has good and marketable title to all of its personal property and
assets, free and clear of any restriction, mortgage, deed of trust, pledge,
lien, security interest or other charge, claim or encumbrance which would have a
Material Adverse Effect. Except as set forth on Schedule 3n, with respect to
properties and assets it leases, each of the Company and its subsidiaries is in
compliance with such leases and holds a valid leasehold interest free of any
liens, claims or encumbrances which would have a Material Adverse Effect.

o.    Tax Status. The Company and each subsidiary has made and filed (taking
into account any valid extensions) all federal and state income and all other
tax returns, reports and declarations required by any jurisdiction to which it
is subject and (unless and only to the extent that the Company or such
subsidiary has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. To the knowledge
of the Company, there are no unpaid taxes in any material amount claimed to be
due from the Company or any subsidiary by the taxing authority of any
jurisdiction, and the officers of the Company know of no basis for any such
claim.

p.    Certain Transactions. Except for arm’s length transactions pursuant to
which the Company or any subsidiary makes payments in the ordinary course of
business upon terms no less favorable than it could obtain from third parties,
none of the officers, directors, or employees of the Company or any subsidiary
is presently a party to any transaction with the Company or any subsidiary

 

9



--------------------------------------------------------------------------------

(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of the Company, any corporation, partnership,
trust or other entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner. All
transactions that would be required to be disclosed by the Company pursuant to
Item 404 of Regulation S- K promulgated under the Securities Act are disclosed
in the SEC Reports in accordance with Item 404 or in the Super 8-K.

q.    Rights of First Refusal. Except as set forth on Schedule 3q, the Company
is not obligated to offer the securities offered hereunder on a right of first
refusal basis or otherwise to any third parties including, but not limited to,
current or former stockholders of the Company, underwriters, brokers, agents or
other third parties.

r.    Insurance. The Company and its subsidiaries have insurance policies of the
type and in amounts customarily carried by organizations conducting businesses
or owning assets similar to those of the Company and its subsidiaries. There is
no material claim pending under any such policy as to which coverage has been
questioned, denied or disputed by the underwriter of such policy.

s.    SEC Reports. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (together with
the Super 8-K, the “SEC Reports”) for the two (2) years preceding the date
hereof (or such shorter period since the Company was first required by law or
regulation to file such material). To the Company’s knowledge, the draft Super
8-K furnished to each Purchaser prior to the Initial Closing will not materially
deviate from the Super 8-K. The Super 8-K complies, and the other SEC Reports at
the time they were filed complied, in all material respects with the Securities
Act or the Exchange Act, as applicable, and the applicable rules and regulations
of the SEC thereunder. There are no contracts, agreements or other documents
that are required to be described in the SEC Reports and/or to be filed as
exhibits thereto that are not described, in all material respects, and/or filed
as required. There has not been any material change or amendment to, or any
waiver of any material right under, any such contract or agreement that has not
been described in and/or filed as an exhibit to the SEC Reports.

t.    Financial Statements. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries taken as a
whole as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, year-end audit adjustments. The pro forma financial information and
the related notes, if any, included in the SEC Reports have been properly
compiled and prepared in accordance with the applicable requirements of the
Securities Act and the regulations promulgated thereunder and fairly present in
all material respects the information shown therein, and the assumptions used in
the preparation thereof are reasonable and the adjustments used therein are
appropriate to give effect to the transactions and circumstances referred to
therein.

u.    Material Changes. Since the respective date of the latest balance sheet of
the Company and the latest balance sheet of Exicure included in the financial
statements contained within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there have been no events,

 

10



--------------------------------------------------------------------------------

occurrences or developments that have had or would reasonably be expected to
have a Material Adverse Effect with respect to the Company or Exicure,
(ii) there have not been any changes in the authorized capital, assets,
financial condition, business or operations of the Company or Exicure from that
reflected in the financial statements contained within the SEC Reports except
changes in the ordinary course of business which have not been, either
individually or in the aggregate, materially adverse to the business,
properties, financial condition, results of operations or future prospects of
the Company or Exicure, (iii) neither the Company or any subsidiary nor Exicure
has incurred any material liabilities (contingent or otherwise) other than
(A) trade payables, accrued expenses and other liabilities incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the financial statements of the Company or of
Exicure, as applicable, pursuant to GAAP or to be disclosed in the SEC Reports,
(iv) neither the Company or any subsidiary nor Exicure has materially altered
its method of accounting or the manner in which it keeps its accounting books
and records, and (v) neither the Company or any subsidiary nor Exicure has
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock (other than in connection with repurchases of
unvested stock issued to employees of the Company).

v.    Disclosure Controls. The Company has established and maintains disclosure
controls and procedures (as defined in Rules 13a-14 and 15d-15 under the
Exchange Act) and such controls and procedures are effective in ensuring that
material information relating to the Company, including its subsidiaries, is
made known to the principal executive officer and the principal financial
officer.

w.    Sarbanes-Oxley. The Company is in compliance in all material respects with
all of the provisions of the Sarbanes-Oxley Act of 2002 which are applicable to
it.

x.    Off-Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company or any subsidiary and an unconsolidated
or other off-balance sheet entity that is required to be disclosed by the
Company in its SEC Reports (including, for purposes hereof, any that are
required to be disclosed in a Form 10) and is not so disclosed or that otherwise
would have a Material Adverse Effect.

y.    Foreign Corrupt Practices. Neither the Company and its subsidiaries, nor
to the Company’s knowledge, any agent or other person acting on behalf of the
Company or its subsidiaries, has: (i) directly or indirectly, used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of law
or (iv) violated in any material respect any provision of the Foreign Corrupt
Practices Act of 1977, as amended.

z.    Brokers’ Fees. Neither of the Company nor any of its subsidiaries has any
liability or obligation to pay any fees or commissions to any broker, finder or
agent with respect to the transactions contemplated by this Agreement, except
for the payment of fees to the Placement Agents as described in Section 2 above.

aa.    Disclosure Materials. The SEC Reports and the Disclosure Materials taken
as a whole do not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein (in the case of SEC Reports)
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. For the purposes of this Agreement

 

11



--------------------------------------------------------------------------------

“Disclosure Materials” means the Confidential and Non-Binding Summary Term Sheet
of the Company previously provided to the Purchaser, as amended from time to
time, relating to the Offering and any supplement or amendment thereto, and any
disclosure schedule or other information document, delivered to the Purchaser
prior to Purchaser’s execution of this Agreement, and any such document
delivered to the Purchaser after Purchaser’s execution of this Agreement and
prior to the closing of the Purchaser’s subscription hereunder including the
Super 8-K.

bb.    Investment Company. The Company is not required to be registered as, and
is not an Affiliate of, and immediately following the Closing will not be
required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

cc.    Reliance. The Company acknowledges that the Purchaser is relying on the
representations and warranties (as modified by the disclosures on the Disclosure
Schedule or the Super 8- K (but excluding any disclosures contained under the
heading “Risk Factors” and any disclosures of risks included in any “forward
looking statements” or cautionary, predictive or forward-looking in nature) made
by the Company hereunder and that such representations and warranties (as
modified by the disclosures on the Disclosure Schedule or the Super 8-K (but
excluding any disclosures contained under the heading “Risk Factors” and any
disclosures of risks included in any “forward looking statements” or cautionary,
predictive or forward-looking in nature) are a material inducement to the
Purchaser purchasing the Shares.

dd.    Use of Proceeds. The Company presently intends to use the net proceeds
from the Offering to fund the ongoing development of pipeline products, for
working capital and other general corporate purposes.

ee.    Bad Actor Disqualification. No “bad actor” disqualifying event described
in Rule 506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”)
is applicable to the Company or, to the Company’s knowledge, any Company Covered
Person, except for a Disqualification Event as to which Rule 506(d)(2)(ii–iv) or
(d)(3), is applicable. “Company Covered Person” means, with respect to the
Company as an “issuer” for purposes of Rule 506 promulgated under the Securities
Act, any person listed in the first paragraph of Rule 506(d)(1).

4.    Representations, Warranties and Agreements of the Purchaser. The
Purchaser, severally and not jointly with any other Purchaser, represents and
warrants to, and agrees with, the Company the following:

a.    The Purchaser has the knowledge and experience in financial and business
matters necessary to evaluate the merits and risks of its prospective investment
in the Company, and has carefully reviewed and understands the risks of, and
other considerations relating to, the purchase of Shares and the tax
consequences of the investment, and has the ability to bear the economic risks
of the investment. The Purchaser can afford the loss of his, her or its entire
investment.

b.    The Purchaser is acquiring the Shares for investment for his, her or its
own account and not with the view to, or for resale in connection with, any
distribution thereof. The Purchaser understands and acknowledges that the
Offering and sale of the Shares have not been registered under the Securities
Act or any state securities laws, by reason of a specific exemption from the
registration provisions of the Securities Act and applicable state securities
laws, which depends upon, among other things, the bona fide nature of the
investment intent as expressed herein. The Purchaser further represents that he,
she or it does not have any contract, undertaking, agreement or arrangement with
any person to sell, transfer or grant participation to any third person with
respect to any of the Shares. The Purchaser understands and acknowledges that
the Offering of the Shares will not be registered under the Securities

 

12



--------------------------------------------------------------------------------

Act nor under the state securities laws on the ground that the sale of the
Shares to the Purchaser as provided for in this Agreement and the issuance of
securities hereunder is exempt from the registration requirements of the
Securities Act and any applicable state securities laws. The Purchaser is an
“accredited investor” as defined in Rule 501 of Regulation D as promulgated by
the SEC under the Securities Act, for the reason(s) specified on the Accredited
Investor Certification attached hereto as completed by Purchaser, and Purchaser
shall submit to the Company such further assurances of such status as may be
reasonably requested by the Company. The Purchaser resides in the jurisdiction
set forth on the Purchaser’s Omnibus Signature Page affixed hereto. The
Purchaser has not taken any of the actions set forth in, and is not subject to,
the disqualification provisions of Rule 506(d)(1) of the Securities Act.

c.    The Purchaser (i) if a natural person, represents that he or she is the
greater of (A) 21 years of age or (B) the age of legal majority in his or her
jurisdiction of residence, and has full power and authority to execute and
deliver this Agreement and all other related agreements or certificates and to
carry out the provisions hereof and thereof; (ii) if a corporation, partnership,
limited liability company, association, joint stock company, trust,
unincorporated organization or other entity, represents that such entity was not
formed for the specific purpose of acquiring the Shares, such entity is duly
organized, validly existing and in good standing under the laws of the state or
jurisdiction of its organization, the consummation of the transactions
contemplated hereby is authorized by, and will not result in a violation of
state law or its charter or other organizational documents, such entity has full
power and authority to execute and deliver this Agreement and all other related
agreements or certificates and to carry out the provisions hereof and thereof
and to purchase and hold the Shares, the execution and delivery of this
Agreement has been duly authorized by all necessary action, this Agreement has
been duly executed and delivered on behalf of such entity and is a legal, valid
and binding obligation of such entity; or (iii) if executing this Agreement in a
representative or fiduciary capacity, represents that he, she or it has full
power and authority to execute and deliver this Agreement in such capacity and
on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Purchaser is executing this Agreement, and such individual,
partnership, ward, trust, estate, corporation, or limited liability company or
partnership, or other entity has full right and power to perform pursuant to
this Agreement and make an investment in the Company, and represents that this
Agreement constitutes a legal, valid and binding obligation of such entity. The
execution and delivery of this Agreement will not violate or be in conflict with
any order, judgment, injunction, agreement or controlling document to which the
Purchaser is a party or by which it is bound.

d.    The Purchaser understands that the Shares are being offered and sold to
him, her or it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
such securities. The Purchaser further acknowledges and understands that the
Company is relying on the representations and warranties made by the Purchaser
hereunder and that such representations and warranties are a material inducement
to the Company to sell the Shares to the Purchaser. The Purchaser further
acknowledges that without such representations and warranties of the Purchaser
made hereunder, the Company would not enter into this Agreement with the
Purchaser.

e.    The Purchase understands that, other than as expressly provided in the
Registration Rights Agreement, the Company does not currently intend to register
the Shares under the Securities Act at any time in the future; and the
undersigned will not immediately be entitled to the benefits of Rule 144 with
respect to the Shares. The Purchaser understands that no public market exists
for the Company’s Common Stock and that there can be no assurance that any
public market for the

 

13



--------------------------------------------------------------------------------

Common Stock will exist or continue to exist. The Company’s Common Stock is not
approved for quotation on OTC Markets or any other quotation system or listed on
any exchange. The Company intends to cause the Common Stock to be quoted on OTC
Markets QB tier as soon as practicable following the final Closing of the
Offering; however, the Company makes no representation, warranty or covenant
with respect to the initiation of or continued quotation of the Common Stock on
the OTC Markets quotation or listing on any other market or exchange.

f.    The Purchaser has received, reviewed and understood the information about
the Company, including all Disclosure Materials, and has had an opportunity to
discuss the Company’s business, management and financial affairs with the
Company’s management. The Purchaser understands that such discussions, as well
as any Disclosure Materials provided by the Company, were intended to describe
the aspects of the Company’s business and prospects and the Offering which the
Company believes to be material, but were not necessarily a thorough or
exhaustive description, and except as expressly set forth in this Agreement, the
Company makes no representation or warranty with respect to the completeness of
such information and makes no representation or warranty of any kind with
respect to any information provided by any entity other than the Company. Some
of such information may include projections as to the future performance of the
Company, which projections may not be realized, may be based on assumptions
which may not be correct and may be subject to numerous factors beyond the
Company’s control. The Purchaser acknowledges that he, she or it is not relying
upon any person or entity, other than the Company and its officers and
directors, in making its investment or decision to invest in the Company.
Additionally, the Purchaser understands and represents that he, she or it is
purchasing the Shares notwithstanding the fact that the Company may disclose in
the future certain material information the Purchaser has not received,
including (without limitation) financial statements of the Company and/or
Exicure for the current or prior fiscal periods, and any subsequent period
financial statements that will be filed with the SEC, that he, she or it is not
relying on any such information in connection with his, her or its purchase of
the Shares and that he, she or it waives any right of action with respect to the
nondisclosure to him, her or it prior to his, her or its purchase of the Shares
of any such information. Each Purchaser has sought such accounting, legal and
tax advice as the Purchaser has considered necessary to make an informed
investment decision with respect to his, her or its acquisition of the Shares.

g.    The Purchaser acknowledges that none of the Company or the Placement
Agents is acting as a financial advisor or fiduciary of the Purchaser (or in any
similar capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and no investment advice has been given by the
Company, the Placement Agents or any of their respective representatives or
agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby. The Purchaser further represents to the Company
that the Purchaser’s decision to enter into the Transaction Documents has been
based solely on the independent evaluation by the Purchaser and the Purchaser’s
representatives.

h.    As of the applicable Closing, all actions on the part of Purchaser, and
its officers, directors and partners, if applicable, necessary for the
authorization, execution and delivery of this Agreement and the Registration
Rights Agreement and the performance of all obligations of the Purchaser
hereunder and thereunder shall have been taken, and this Agreement and the
Registration Rights Agreement, assuming due execution by the parties hereto and
thereto, constitute valid and legally binding obligations of the Purchaser,
enforceable in accordance with their respective terms, subject to: (i) judicial
principles limiting the availability of specific performance, injunctive relief,
and other equitable remedies and (ii) bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect generally relating
to or affecting creditors’ rights.

 

14



--------------------------------------------------------------------------------

i.    Purchaser represents that neither it nor, to its knowledge, any person or
entity controlling, controlled by or under common control with it, nor any
person having a beneficial interest in the Purchaser, nor any person on whose
behalf the Purchaser is acting: (i) is a person listed in the Annex to Executive
Order No. 13224 (2001) issued by the President of the United States (Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism); (ii) is named on the List of
Specially Designated Nationals and Blocked Persons maintained by the U.S. Office
of Foreign Assets Control; (iii) is a non-U.S. shell bank or is providing
banking services indirectly to a non-U.S. shell bank; (iv) is a senior non-U.S.
political figure or an immediate family member or close associate of such
figure; or (v) is otherwise prohibited from investing in the Company pursuant to
applicable U.S. anti-money laundering, anti-terrorist and asset control laws,
regulations, rules or orders (categories (i) through (v), each a “Prohibited
Purchaser”). The Purchaser agrees to provide the Company, promptly upon request,
all information that the Company reasonably deems necessary or appropriate to
comply with applicable U.S. anti-money laundering, anti-terrorist and asset
control laws, regulations, rules and orders. The Purchaser consents to the
disclosure to U.S. regulators and law enforcement authorities by the Company and
its Affiliates and agents of such information about the Purchaser as the Company
reasonably deems necessary or appropriate to comply with applicable U.S.
anti-money laundering, anti-terrorist and asset control laws, regulations, rules
and orders. If the Purchaser is a financial institution that is subject to the
USA Patriot Act, the Purchaser represents that it has met all of its obligations
under the USA Patriot Act. The Purchaser acknowledges that if, following its
investment in the Company, the Company reasonably believes that the Purchaser is
a Prohibited Purchaser or is otherwise engaged in suspicious activity or refuses
to promptly provide information that the Company requests, the Company has the
right or may be obligated to prohibit additional investments, segregate the
assets constituting the investment in accordance with applicable regulations or
immediately require the Purchaser to transfer the Shares. The Purchaser further
acknowledges that neither the Purchaser nor any of the Purchaser’s Affiliates or
agents will have any claim against the Company or Exicure for any form of
damages as a result of any of the foregoing actions.

j.    If the Purchaser is Affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if the Purchaser receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities;
(3) the Foreign Bank is subject to inspection by the banking authority that
licensed the Foreign Bank to conduct banking activities; and (4) the Foreign
Bank does not provide banking services to any other Foreign Bank that does not
have a physical presence in any country and that is not a regulated Affiliate.

k.    The Purchaser or its duly authorized representative realizes that because
of the inherently speculative nature of businesses of the kind conducted and
contemplated by the Company, the Company’s financial results may be expected to
fluctuate from month to month and from period to period and will, generally,
involve a high degree of financial and market risk that could result in
substantial or, at times, even total losses for investors in securities of the
Company. The Purchaser has carefully read the risk factors and other information
(including the financial statements of Exicure) included in the Super 8-K. The
Purchaser has carefully considered such risk factors before deciding to invest
in the Shares.

l.    The Purchaser has adequate means of providing for its current and
anticipated financial needs and contingencies, is able to bear the economic risk
for an indefinite period of time and has no need for liquidity of the investment
in the Shares and could afford complete loss of such investment.

 

15



--------------------------------------------------------------------------------

m.    The Purchaser is not subscribing for Shares as a result of or subsequent
to any advertisement, article, notice or other communication, published in any
newspaper, magazine or similar media or broadcast over television, radio, or the
internet, or presented at any seminar or meeting, or any solicitation of a
subscription by a person not previously known to the Purchaser in connection
with investments in securities generally.

n.    The Purchaser acknowledges that no U.S. federal or state agency or any
other government or governmental agency has passed upon the Shares or made any
finding or determination as to the fairness, suitability or wisdom of any
investments therein.

o.    Other than consummating the transactions contemplated hereunder, the
Purchaser has not directly or indirectly, nor has any individual or entity
acting on behalf of or pursuant to any understanding with such Purchaser,
executed any purchases or sales, including Short Sales, of the securities of the
Company during the period commencing as of the time that such Purchaser first
received a term sheet (written or oral) from the Company or any other individual
or entity representing the Company setting forth the material terms of the
transactions contemplated hereunder and ending immediately prior to the
execution hereof. Notwithstanding the foregoing, in the case of a Purchaser that
is a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Shares
covered by this Agreement. Other than to other individuals or entities party to
this Agreement, such Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future. For purposes of this
Agreement, “Short Sales” means all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act (but shall not be deemed to include the
location and/or reservation of borrowable shares of Common Stock).

p.    The Purchaser agrees to be bound by all of the terms and conditions of the
Registration Rights Agreement and to perform all obligations thereby imposed
upon it.

q.    The Purchaser is aware that the anti-manipulation rules of Regulation M
under the Exchange Act may apply to sales of the Shares and other activities
with respect to the Shares by the Purchaser.

r.    All of the information concerning the Purchaser set forth herein, and any
other information furnished by the Purchaser in writing to the Company or a
Placement Agent for use in connection with the transactions contemplated by this
Agreement, is true, correct and complete in all material respects as of the date
of this Agreement, and, if there should be any material change in such
information prior to the Purchaser’s purchase of the Shares, the Purchaser will
promptly furnish revised or corrected information to the Company.

s.    The Purchaser has reviewed with its own tax advisors the U.S. federal,
state, local and foreign tax consequences of this investment and the
transactions contemplated by the Transaction Documents. With respect to such
matters, such Purchaser relies solely on such advisors and not on any statements
or representations of the Company or any of its agents, written or oral. The
Purchaser understands that it (and not the Company) shall be responsible for its
own tax liability that may arise as a result of this investment or the
transactions contemplated by the Transaction Documents.

 

16



--------------------------------------------------------------------------------

t.    If the Purchaser is not a United States person (as defined by
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended), the
Purchaser hereby represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with any invitation to
subscribe for the Shares or any use of this Agreement, including (a) the legal
requirements within its jurisdiction for the purchase of the Shares; (b) any
foreign exchange restrictions applicable to such purchase; (c) any governmental
or other consents that may need to be obtained; and (d) the income tax and other
tax consequences, if any, that may be relevant to the purchase, holding,
redemption, sale or transfer of the Shares. The Purchaser’s subscription and
payment for and continued beneficial ownership of the Shares will not violate
any applicable securities or other laws of the Purchaser’s jurisdiction.

u.    (For ERISA plans only) The fiduciary of the Employee Retirement Income
Security Act of 1974 (“ERISA”) plan (the “Plan”) represents that such fiduciary
has been informed of and understands the Company’s investment objectives,
policies and strategies, and that the decision to invest “plan assets” (as such
term is defined in ERISA) in the Company is consistent with the provisions of
ERISA that require diversification of plan assets and impose other fiduciary
responsibilities. The Purchaser fiduciary or Plan (a) is responsible for the
decision to invest in the Company; (b) is independent of the Company or any of
its Affiliates; (c) is qualified to make such investment decision; and (d) in
making such decision, the Purchaser fiduciary or Plan has not relied primarily
on any advice or recommendation of the Company or any of its Affiliates.

v.    Neither the Purchaser nor, to the Purchaser’s knowledge, any of its
directors, executive officers, other officers that may serve as a director or
officer of any company in which it invests, general partners or managing members
is subject to any Disqualification Events, except for Disqualification Events
covered by Rule 506(d)(2)(ii) or (iii) under the Securities Act, and disclosed
in writing in reasonable detail to the Company.

w.    The Purchaser understands that there are substantial restrictions on the
transferability of the Shares and that the certificates representing the Shares
shall bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such certificates or other
instruments):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH
REGISTRATION EXISTS AND THE COMPANY RECEIVES AN OPINION OF COUNSEL, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH
SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER
CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR APPLICABLE STATE SECURITIES LAWS OR (3) SOLD PURSUANT TO RULE 144 UNDER
THE SECURITIES ACT.

In addition, if any Purchaser is an Affiliate of the Company, certificates
evidencing the Shares issued to such Purchaser may bear a customary “Affiliates”
legend.

The Company shall be obligated to promptly reissue unlegended certificates upon
the request of any holder thereof (x) at such time as the holding period under
Rule 144 or another

 

17



--------------------------------------------------------------------------------

applicable exemption from the registration requirements of the Securities Act
has been satisfied or (y) at such time as a registration statement is available
for the transfer of the Shares. The Company is entitled to request from any
holder requesting unlegended certificates under clause (x) of the foregoing
sentence an opinion of counsel reasonably acceptable to the Company to the
effect that the securities proposed to be disposed of may lawfully be so
disposed of without registration, qualification or legend.

x.    If the Purchaser is an individual, then the Purchaser resides in the state
or province identified in the address of the Purchaser set forth on such
Purchaser’s Omnibus Signature Page to this Agreement; if the Purchaser is a
partnership, corporation, limited liability company or other entity, then the
office or offices of the Purchaser in which its principal place of business is
identified in the address or addresses of the Purchaser set forth on such
Purchaser’s Omnibus Signature Page to this Agreement.

y.    Each Purchaser understands that the Company prior to the Merger was a
“shell company” as defined in Rule 12b-2 under the Exchange Act, and that upon
filing with the SEC of the Super 8-K reporting the consummation of the Merger
and related transactions and the transactions contemplated by this Agreement,
and otherwise containing “Form 10 information” discussed below, the Company will
reflect therein that it is no longer a shell company. Pursuant to Rule 144(i),
securities issued by a current or former shell company (that is, the Shares)
that otherwise meet the holding period and other requirements of Rule 144
nevertheless cannot be sold in reliance on Rule 144 until one year after the
Company (a) is no longer a shell company; and (b) has filed current “Form 10
information“ (as defined in Rule 144(i)) with the SEC reflecting that it is no
longer a shell company, and provided that at the time of a proposed sale
pursuant to Rule 144, the Company is subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act and has filed all reports and other
materials required to be filed by Section 13 or 15(d) of the Exchange Act, as
applicable, during the preceding 12 months (or for such shorter period that the
issuer was required to file such reports and materials), other than Form 8-K
reports. As a result, the restrictive legends on certificates for the Shares
cannot be removed except in connection with an actual sale meeting the foregoing
requirements or pursuant to an effective registration statement.

z.    Each Purchaser purchasing Shares in any Subsequent Closing represents that
it (1) has a substantive, pre-existing relationship with the Company or (2) has
direct contact by the Company or its Placement Agents outside of the Offering
and (3) was not identified or contacted through the marketing of the public
offering and (4) did not independently contact the issuer as a result of general
solicitation by means of the Super 8-K or any press release or any other public
disclosure disclosing the material terms of the Offering.

5.    Conditions to Company’s Obligations at the applicable Closing. The
Company’s obligation to complete the sale and issuance of the Shares and deliver
the Shares to each Purchaser, individually, at the applicable Closing shall be
subject to the following conditions to the extent not waived by the Company:

a.    Receipt of Payment. The Company shall have received payment, by certified
or other bank check or by wire transfer of immediately available funds, in the
full amount of the purchase price for the number of Shares being purchased by
such Purchaser at such Closing.

b.    Representations and Warranties. The representations and warranties made by
the Purchaser in Section 4 hereof and each Purchaser in Section 4 (or the
equivalent Section) of the applicable Subscription Agreement with respect to
such Closing shall be true and correct in all respects when made, and shall be
true and correct in all respects on the applicable Closing date with the same
force and effect as if they had been made on and as of said date.

 

18



--------------------------------------------------------------------------------

c.    Performance. The Purchaser shall have performed in all material respects
all obligations and covenants herein required to be performed by it on or prior
to the applicable Closing.

d.    Receipt of Executed Documents. Each Purchaser participating in such
Closing shall have executed and delivered to the Company the Omnibus Signature
Page, the Purchaser Questionnaire and the Selling Securityholder Questionnaire
(as defined in the Registration Rights Agreement).

e.    Effectiveness of the Merger. The Merger shall have been effected.

f.    Minimum Offering. In connection with the Initial Closing Only, the Initial
Closing shall be at least for the number of shares of Common Stock in the
Minimum Offering Amount at the Purchase Price (including the Minimum Insider
Investment).

g.    Lock-Up Agreements. In connection with the Initial Closing only, (a) all
officers and directors of the Company, (b) key employees, agreed to by the
Company and Exicure, if any; (c) all persons holding in the aggregate 85% or
more of the Merger Shares issued in exchange for the equity securities of
Exicure in the Merger; (d) all stockholders of the Company holding 1% or more
shares of Common Stock immediately prior to the Initial Closing and (e) certain
stockholders of the Company prior to the Merger (each a “Restricted Holder” and,
collectively, the “Restricted Holders”) shall have entered into agreements with
the Company for a term of nine months, whereby they will agree to certain
restrictions on the sale or disposition (including pledge) of all of the
Company’s Common Stock held by (or issuable to) them on the date of the Initial
Closing, excluding any shares purchased by them in the Offering. The lock-ups
will contain customary transfer exceptions.

h.    Qualifications. All authorizations, approvals or permits, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Shares
pursuant to this Agreement at each Closing shall be obtained and effective as of
such Closing except for Blue Sky law permits and qualifications that may be
properly obtained after such Closing.

6.    Conditions to Purchasers’ Obligations at the applicable Closing. Each
Purchaser’s obligation to accept delivery of the Shares and to pay for the
Shares at the applicable Closing shall be subject to the following conditions to
the extent not waived by the holders of at least a majority of the Held Shares
(as defined below) to be purchased at such Closing and the Placement Agents on
behalf of the Purchasers at the applicable Closing:

a.    Representations and Warranties. The representations and warranties made by
the Company in Section 3 hereof (as modified by the disclosures on the
Disclosure Schedule or the Super 8-K (but excluding any disclosures contained
under the heading “Risk Factors” and any disclosure of risks included in any
“forward-looking statements” disclaimer or in any other section to the extent
they are forward-looking statements or cautionary, predictive or forward-looking
in nature) shall be true and correct in all material respects (except to the
extent any such representation and warranty is qualified by materiality or
reference to Material Adverse Effect, in which case, such representation and
warranty shall be true and correct in all respects as so qualified) as of, and
as if made on, the date of this Agreement and as of such Closing Date, except to
the extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and in all
material respects correct as of such earlier date (except in each case to the
extent any such representation and warranty is qualified by materiality or
reference to Material Adverse Effect, in which case, such representation and
warranty shall be true and correct in all respects as so qualified).

 

19



--------------------------------------------------------------------------------

b.    Performance. The Company shall have performed in all material respects all
obligations and covenants herein required to be performed by it on or prior to
the applicable Closing.

c.    Receipt of Executed Transaction Documents. In connection with the Initial
Closing only, the Company shall have executed and delivered to the Placement
Agents the Registration Rights Agreement and the Escrow Agreement.

d.    Effectiveness of the Merger. The Merger shall have been effected.

e.    Minimum Offering. In connection with the Initial Closing only, the Initial
Closing shall be at least for the number of shares of Common Stock in the
Minimum Offering Amount at the Purchase Price and shall include the Minimum
Insider Investment.

f.    Certificate. In connection with the Initial Closing, the Chief Executive
Officer of the Company shall execute and deliver to the Placement Agents a
certificate addressed to the Purchasers to the effect that the representations
and warranties of the Company in Section 3 hereof (as modified by the
disclosures on the Disclosure Schedule or the Super 8-K (but excluding any
disclosures contained under the heading “Risk Factors” and any disclosure of
risks included in any “forward-looking statements” disclaimer or in any other
section to the extent they are forward-looking statements or cautionary,
predictive or forward-looking in nature) shall be true and correct in all
material respects (except to the extent any such representation and warranty is
qualified by materiality or reference to Material Adverse Effect, in which case,
such representation and warranty shall be true and correct in all respects as so
qualified) as of, and as if made on, the date of the Initial Closing.

g.    Good Standing. The Company and each of its subsidiaries is a corporation
or other business entity duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its formation.

h.    Judgments. No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any Governmental Authority, shall have been issued,
and no action or proceeding shall have been instituted by any Governmental
Authority, enjoining or preventing the consummation of the transactions
contemplated hereby.

i.    Lock-Up Agreements. In connection with the Initial Closing only, each of
the agreements required by Section 5(g) hereto shall have been executed by the
persons referred to therein and delivered to the Company.

j.    Delivery of Draft of Super 8-K. A substantially complete draft of the
Super 8-K, including audited and interim unaudited financial statements of
Exicure and pro forma financial statements reflecting the Merger, all compliant
with applicable SEC regulations for inclusion under Item 2.01(f) and/or
5.01(a)(8) of SEC Form 8-K, shall have been delivered to the Placement Agents on
behalf of the Purchasers.

k.    Legal Opinion. Sidley Austin LLP shall deliver an opinion to Purchaser and
the Placement Agents, dated as of the Initial Closing, in form and substance
reasonably acceptable to Katalyst.

 

20



--------------------------------------------------------------------------------

7.    Indemnification.

a.    The Company agrees to indemnify and hold harmless the Purchaser, and its
directors, officers, stockholders, members, partners, employees and agents (and
any other persons with a functionally equivalent role of a person holding such
titles notwithstanding a lack of such title or any other title), each person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, stockholders,
agents, members, partners or employees (and any other persons with a
functionally equivalent role of a person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (collectively,
the “Purchaser Indemnitees”), from and against all losses, liabilities, claims,
damages, costs, fees and expenses whatsoever (including, but not limited to, any
and all expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of the Company’s
breach of any representation, warranty or covenant contained herein; provided,
however, that the Company will not be liable in any such case to the extent and
only to the extent that any such loss, liability, claim, damage, cost, fee or
expense arises out of or is based upon the inaccuracy of any representations
made by such indemnified party in this Agreement, or the failure of such
indemnified party to comply with the covenants and agreements contained herein.
The liability of the Company under this paragraph shall not exceed the total
Purchase Price paid by the Purchaser hereunder, except in the case of fraud.

b.    Promptly after receipt by an indemnified party under this Section 7 of
notice of the commencement of any Action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 7, notify the indemnifying party in writing of the commencement thereof;
but the omission so to notify the indemnifying party will not relieve it from
any liability which it may have to any indemnified party otherwise than under
this Section 7 except to the extent the indemnified party is actually prejudiced
by such omission. In case any such Action is brought against any indemnified
party, and it notifies the indemnifying party of the commencement thereof, the
indemnifying party will be entitled to participate therein, and to the extent
that it may elect by written notice delivered to the indemnified party promptly
after receiving the aforesaid notice from such indemnified party, to assume the
defense thereof, with counsel satisfactory to such indemnified party; provided,
however, if the defendants in any such Action include both the indemnified party
and the indemnifying party and either (i) the indemnifying party or parties and
the indemnified party or parties mutually agree or (ii) representation of both
the indemnifying party or parties and the indemnified party or parties by the
same counsel is inappropriate under applicable standards of professional conduct
due to actual or potential differing interests between them, the indemnified
party or parties shall have the right to select separate counsel to assume such
legal defenses and to otherwise participate in the defense of such Action on
behalf of such indemnified party or parties. Upon receipt of notice from the
indemnifying party to such indemnified party of its election so to assume the
defense of such Action and approval by the indemnified party of counsel, the
indemnifying party will not be liable to such indemnified party under this
Section 7 for any reasonable legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed counsel in connection with the assumption
of legal defenses in accordance with the proviso to the next preceding sentence
(it being understood, however, that the indemnifying party shall not be liable
for the expenses of more than one separate counsel in such circumstance), (ii)
the indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the Action or (iii) the indemnifying party has
authorized the employment of counsel for the indemnified party at the expense of
the indemnifying party. No indemnifying party shall (i) without the prior
written consent of the indemnified parties (which consent shall not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened Action in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such Action)

 

21



--------------------------------------------------------------------------------

unless such settlement, compromise or consent requires only the payment of money
damages, does not subject the indemnified party to any continuing obligation or
require any admission of criminal or civil responsibility, and includes an
unconditional release of each indemnified party from all liability arising out
of such Action, or (ii) be liable for any settlement of any such Action effected
without its written consent (which consent shall not be unreasonably withheld),
but if settled with its written consent or if there be a final judgment of the
plaintiff in any such Action, the indemnifying party agrees to indemnify and
hold harmless any indemnified party from and against any loss or liability by
reason of such settlement or judgment.

c.    Purchaser acknowledges on behalf of itself and each Purchaser Indemnitee
that, other than for actions seeking specific performance of the obligations
under this Agreement or in the case of fraud, the sole and exclusive remedy of
the Purchaser and the Purchaser Indemnitee with respect to any and all claims
relating to this Agreement shall be pursuant to the indemnification provisions
set forth in this Section 7.

8.    Price Based Anti-Dilution.

a.    The Purchaser (but not any transferees of the Shares) shall have
anti-dilution protection such that if within eighteen (18) months after the
Initial Closing the Company shall issue Additional Shares of Common Stock (as
defined below) for a consideration per share, or with an exercise or conversion
price per share, less than the Purchase Price (adjusted proportionately for any
event described in clause (iii) of the following paragraph) occurring after the
Initial Closing) (the “Lower Price”), the Purchaser shall be entitled to receive
from the Company (for no additional consideration) additional Shares with
respect to the Shares purchased by such Purchaser in the Offering and still held
of record and beneficially owned by such Purchaser at the time of the dilutive
issuance (such shares, together with the shares issued to the other purchasers
pursuant to the other Subscription Agreements of like tenor used in the
Offering, the “Held Shares”) in an amount such that, when added to the Held
Shares held by the Purchaser, will equal the number of shares of Common Stock
that such Purchaser’s aggregate Purchase Price for such Held Shares would have
purchased at the Lower Price. Either (i) holders of a majority of the then Held
Shares or (ii) a representative of the holders of the then Held Shares, which
representative shall be appointed by the three (3) Purchasers who then hold the
largest number of Held Shares, shall have the authority to waive these
anti-dilution rights with respect to a particular issuance of securities for
Purchaser and all other purchasers party to the other Subscription Agreements of
like tenor used in the Offering (such persons described in either clause (i) or
(ii) of this sentence, the “Anti-Dilution Requisite Party”). Notwithstanding the
foregoing, the anti-dilution protection in this Section 8(a) shall automatically
terminate upon the Company’s receipt of gross proceeds of forty million dollars
($40,000,000) or more in one or more related closings (the “Anti-Dilution
Threshold”) in a bona fide transaction pursuant to which the Company issues
shares of Common Stock and/or Additional Shares of Common Stock with the
principal purpose of raising capital. For the avoidance of doubt, the gross
proceeds from this Offering may be included in the Anti-Dilution Threshold.

b.    For the purposes of this Agreement, “Additional Shares of Common Stock”
shall mean all shares of Common Stock issued by the Company after the Initial
Closing (including without limitation any shares of Common Stock issuable upon
conversion or exchange of any convertible securities or upon exercise of any
option, warrant or other right, on an as-converted or as-exercised basis, as of
the date of issuance of such security, option, warrant or right), other than:
(i) shares of Common Stock issued or issuable upon conversion or exchange of any
convertible securities or exercise of any options or warrants outstanding as of
immediately following the Merger and the Initial Closing (including the
Placement Agent Warrants); (ii) securities issued or issuable to strategic
investors in connection with an acquisition, collaboration, joint venture,
technology license agreement or other strategic transaction;

 

22



--------------------------------------------------------------------------------

(iii) shares of Common Stock issued or issuable by reason of a stock dividend,
stock split, split-up or other distribution on shares of Common Stock relating
to any recapitalization, reclassification or reorganization of the capital stock
of the Company, or any consolidation or merger of the Company with another
corporation, or the sale of all or substantially all of its assets or other
transaction effected in such a way that there is no change of control;
(iv) securities of the Company issued or issuable pursuant to the acquisition of
another entity or business by the Company by merger, purchase of substantially
all of the assets or other reorganization, but not including a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities;
(v) issuances of Common Stock, options of other equity awards to officers,
directors and employees of, or consultants to, the Company pursuant to the
Company’s 2017 Equity Incentive Plan or its 2017 Employee Stock Purchase Plan or
assumed by the Company in connection with the Merger, or upon exercise of
options or warrants granted to such parties pursuant to such plans or such
arrangements assumed by the Company in connection with the Merger; and
(vi) securities issued to financial institutions, institutional investors or
lessors in connection with credit arrangements, equipment financings, lease
arrangements or similar transactions, in the aggregate not exceeding ten percent
(10%) of the number of shares of Common Stock outstanding at the time of such
issuance.

9.    Revocability; Binding Effect. The subscription hereunder may be revoked
prior to the Closing thereon, provided that written notice of revocation is sent
and is received by the Company or a Placement Agent at least one Business Day
prior to the applicable Closing on such subscription. The Purchaser hereby
acknowledges and agrees that this Agreement shall survive the death or
disability of the Purchaser and shall be binding upon and inure to the benefit
of the parties and their heirs, executors, administrators, successors, legal
representatives and permitted assigns. If the Purchaser is more than one person,
the obligations of the Purchaser hereunder shall be joint and several and the
agreements, representations, warranties and acknowledgments herein shall be
deemed to be made by and be binding upon each such person and such person’s
heirs, executors, administrators, successors, legal representatives and
permitted assigns. For the purposes of this Agreement, “Business Day” means a
day, other than a Saturday or Sunday, on which banks in New York City are open
for the general transaction of business.

10.    Next Equity Financing. From the date hereof through the date that is
thirty (30) days from the Initial Closing of the Offering, if the Company issues
or sells any Additional Shares of Common Stock from which the Company receives
gross proceeds of two million five hundred thousand dollars ($2,500,000) or more
in one or more related closings (the “Next Equity Financing”) with terms and
conditions, including price, more favorable to the holder of such security in
the Next Equity Financing than the terms and conditions set forth in this
Agreement, including the Purchase Price, then the Company shall promptly provide
the Purchaser with written notice of such fact (and the relevant terms and
conditions) and, unless otherwise agreed by the Company and the Purchaser, this
Agreement, without any further action of the Company or the Purchaser, shall be
deemed automatically amended and modified to include such more favorable terms
such that the Purchaser shall receive the benefit of such more favorable terms.
To the extent an investor in the Next Equity Financing receives securities other
than shares of Common Stock, then the Purchaser shall, unless otherwise agreed
to by the Purchaser, exchange its then Held Shares (for no additional
consideration) for the amount of securities equal to the aggregate Purchase
Price for the then Held Shares. For clarity, any Subsequent Closing pursuant to
the terms of a Subscription Agreement shall not be a Next Equity Financing.

11.    Miscellaneous.

a.    Modification. This Agreement shall not be amended, modified or waived
except by an instrument in writing signed by the Company and the holders of at
least a majority of the then Held Shares (as defined above), provided that
Section 8 of this Agreement shall not be amended or modified except by an
instrument in writing signed by the Company and the Anti-Dilution Requisite
Party (as

 

23



--------------------------------------------------------------------------------

defined above). Any amendment, modification or waiver effected in accordance
with this Section 10(a) shall be binding upon the Purchaser and each transferee
of the Shares, each future holder of all such Shares, and the Company.

b.    Immaterial Modifications to the Registration Rights Agreement. The Company
and the Placement Agents may, at any time prior to the Initial Closing, amend
the Registration Rights Agreement if necessary to clarify any provision therein,
without first providing notice or obtaining prior consent of the Purchaser.

c.    Third-Party Beneficiary. The Placement Agents shall be express third party
beneficiaries of the representations and warranties included in Sections 3 and 4
of this Agreement. This Agreement is intended for the benefit of the parties
hereto and their respective successors and permitted assigns and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person,
except as otherwise set forth in Section 7 and this Section 10(c).

d.    Notices. Any notice, consents, waivers or other communication required or
permitted to be given hereunder shall be in writing and will be deemed to have
been delivered: (i) upon receipt, when personally delivered; (ii) upon receipt
when sent by certified mail, return receipt requested, postage prepaid;
(iii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party; (iv) when sent, if by e- mail, (provided that such sent e-mail is
kept on file (whether electronically or otherwise) by the sending party and the
sending party does not receive an automatically generated message from the
recipient’s e- mail server that such e-mail could not be delivered to such
recipient); or (v) one (1) Business Day after deposit with an overnight courier
service with next day delivery specified, in each case, properly addressed to
the party to receive the same. The addresses, facsimile numbers and email
addresses for such communications shall be:

(a) if to the Company, at

Max-1 Acquisition Corp. (to be renamed Exicure, Inc.)

8045 Lamon Avenue, Suite 410

Skokie, Illinois 60077

Attention: David Giljohann, CEO

Facsimile:                     

Email:                     

with copies (which shall not constitute notice) to:

Mitchell Silberberg & Knupp LLP

11377 W. Olympic Blvd.

Los Angeles, CA 90064

Attention: Nimish Patel

Facsimile:                     

E-mail:                     

and

Sidley Austin LLP

1001 Page Mill Road, Building 1

Palo Alto, California 94304

Attention: Sam Zucker

Facsimile:                     

Email:                     

 

24



--------------------------------------------------------------------------------

or

(b) if to the Purchaser, at the address set forth on the Omnibus Signature Page
hereof

(or, in either case, to such other address as the party shall have furnished in
writing in accordance with the provisions of this Section). Any notice or other
communication given by certified mail shall be deemed given at the time of
certification thereof, except for a notice changing a party’s address which
shall be deemed given at the time of receipt thereof.

e.    Assignability. This Agreement and the rights, interests and obligations
hereunder are not transferable or assignable by the Purchaser, and the transfer
or assignment of the Shares shall be made only in accordance with all applicable
laws.

f.    Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to the
principles thereof relating to the conflict of laws.

g.    Arbitration. All disputes arising out of or in connection with this
Agreement shall be submitted to the International Court of Arbitration of the
International Chamber of Commerce and shall be finally settled under the Rules
of Arbitration of the International Chamber of Commerce by one or more
arbitrators appointed in accordance with the said Rules. The place of
arbitration shall be New York, New York.

h.    Form D; Blue Sky Qualification. The Company agrees to timely file a Form D
with respect to the Securities and to provide a copy thereof, promptly upon
request of any Purchaser. The Company shall take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for, or
to qualify the Securities for, sale to the Purchaser at such Closing under
applicable securities or “Blue Sky” laws of the states of the United States, and
shall provide evidence of such actions promptly upon request of any Purchaser.

i.    Use of Pronouns. All pronouns and any variations thereof used herein shall
be deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.

j.    Securities Law Disclosure; Publicity. By 9:00 a.m., New York City time, on
the trading day immediately following the Initial Closing, the Company shall
issue a press release (the “Press Release”) disclosing all material terms of the
Offering. Within the time required by the Exchange Act, the Company will file
the Super 8-K (and including as exhibits to such Super 8-K, the material
Transaction Documents (including, without limitation, this Agreement and the
Registration Rights Agreement)). Notwithstanding the foregoing, the Company
shall not publicly disclose the name of any Purchaser or an Affiliate of any
Purchaser, or include the name of any Purchaser or an Affiliate of any Purchaser
in any press release or filing with the SEC (other than the Registration
Statement) or any regulatory agency or principal trading market, without the
prior written consent of such Purchaser, except (i) as required by federal
securities law in connection with (A) any registration statement contemplated by
the Registration Rights Agreement and (B) the filing of final Transaction
Documents with the SEC or (ii) to the extent such disclosure is required by law,
request of the staff of the SEC or of any regulatory agency or principal trading
market regulations, in which case the Company shall provide the Purchasers with
prior written notice of such disclosure permitted under this sub-clause (ii).
From and after the issuance of the Press

 

25



--------------------------------------------------------------------------------

Release, no Purchaser shall be in possession of any material, non-public
information received from the Company or any of its respective officers,
directors, employees or agents that is not disclosed in the Press Release unless
a Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information. Each Purchaser, severally and not
jointly with the other Purchasers, covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company as described in this Section 10, such Purchaser will maintain the
confidentiality of all disclosures made to it in connection with such
transactions (including the existence and terms of such transactions).

k.    Non-Public Information. Except for information (including the terms of
this Agreement and the transactions contemplated hereby) that will be disclosed
in the Super 8-K and filed with the SEC within four (4) Business Days of the
Initial Closing, the Company shall not and shall cause each of its officers,
directors, employees and agents, not to, provide any Purchaser with any
material, non-public information regarding the Company without the express
written consent of such Purchaser.

l.    This Agreement, together with the Registration Rights Agreement, and all
exhibits, schedules and attachments hereto and thereto and any confidentiality
agreement between the Purchaser and the Company, constitute the entire agreement
between the Purchaser and the Company with respect to the Offering and supersede
all prior oral or written agreements and understandings, if any, relating to the
subject matter hereof. The terms and provisions of this Agreement may be waived,
or consent for the departure therefrom granted, only by a written document
executed by the party entitled to the benefits of such terms or provisions.

m.    If the Shares are certificated and any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Company’s transfer agent of such loss, theft or destruction and
the execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Company’s transfer agent for any losses in connection therewith or, if required
by the transfer agent, a bond in such form and amount as is required by the
transfer agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Shares. If a replacement certificate or
instrument evidencing any Shares is requested due to a mutilation thereof, the
Company may require delivery of such mutilated certificate or instrument as a
condition precedent to any issuance of a replacement.

n.    Each of the parties hereto shall pay its own fees and expenses (including
the fees of any attorneys, accountants, appraisers or others engaged by such
party) in connection with this Agreement and the transactions contemplated
hereby, whether or not the transactions contemplated hereby are consummated.

o.    This Agreement may be executed in one or more original or facsimile or by
an e-mail which contains a portable document format (.pdf) file of an executed
signature page counterparts, each of which shall be deemed an original, but all
of which shall together constitute one and the same instrument and which shall
be enforceable against the parties actually executing such counterparts. The
exchange of copies of this Agreement and of signature pages by facsimile
transmission or in .pdf format shall constitute effective execution and delivery
of this Agreement as to the parties and may be used in lieu of the original
Agreement for all purposes. Signatures of the parties transmitted by facsimile
or by e-mail of a document in pdf format shall be deemed to be their original
signatures for all purposes.

 

26



--------------------------------------------------------------------------------

p.    Each provision of this Agreement shall be considered separable and, if for
any reason any provision or provisions hereof are determined to be invalid or
contrary to applicable law, such invalidity or illegality shall not impair the
operation of or affect the remaining portions of this Agreement.

q.    Paragraph titles are for descriptive purposes only and shall not control
or alter the meaning of this Agreement as set forth in the text.

r.    The Purchaser understands and acknowledges that there may be multiple
Closings for the Offering.

s.    The Purchaser hereby agrees to furnish the Company such other information
as the Company may request prior to the applicable Closing with respect to its
subscription hereunder.

t.    The representations and warranties of the Company and each Purchaser
contained in or made pursuant to this Agreement shall survive the execution and
delivery of this Agreement for a period of one (1) year from the date of the
Initial Closing and shall in no way be affected by any investigation or
knowledge of the subject matter thereof made by or on behalf of the Purchasers
or the Company.

u.    Omnibus Signature Page. This Agreement is intended to be read and
construed in conjunction with the Registration Rights Agreement. Accordingly,
pursuant to the terms and conditions of this Agreement and the Registration
Rights Agreement, it is hereby agreed that the execution by the Purchaser of
this Agreement, in the place set forth on the Omnibus Signature Page below,
shall constitute agreement to be bound by the terms and conditions hereof and
the terms and conditions of the Registration Rights Agreement, with the same
effect as if each of such separate but related agreement were separately signed.

v.    Public Disclosure. Neither the Purchaser nor any officer, manager,
director, member, partner, stockholder, employee, Affiliate, Affiliated person
or entity of the Purchaser shall make or issue any press releases or otherwise
make any public statements or make any disclosures to any third person or entity
with respect to the transactions contemplated herein and will not make or issue
any press releases or otherwise make any public statements of any nature
whatsoever with respect to the Company without the Company’s express prior
approval (which may be withheld in the Company’s sole discretion), except to the
extent such disclosure is required by law, request of the staff of the SEC or of
any regulatory agency or principal trading market regulations.

w.    Potential Conflicts. The Placement Agents, their sub-agents, legal counsel
to the Company, the Placement Agents or Exicure and/or their respective
Affiliates, principals, representatives or employees may now or hereafter own
shares of the Company.

x.    Independent Nature of Each Purchaser’s Obligations and Rights. For
avoidance of doubt, the obligations of the Purchaser under this Agreement are
several and not joint with the obligations of any other Purchaser, and the
Purchaser shall not be responsible in any way for the performance of the
obligations of any other Purchaser under any other Subscription Agreement.
Nothing contained herein and no action taken by the Purchaser shall be deemed to
constitute the Purchaser as a partnership, an association, a joint venture, or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement and any other Subscription
Agreements. The Purchaser shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.

 

27



--------------------------------------------------------------------------------

y.    Waiver of Conflicts. Each party to this Agreement acknowledges that each
of MSK, counsel for the Company, and Sidley Austin LLP, counsel for Exicure, has
in the past performed and may continue to perform legal services for certain of
the Purchasers in matters unrelated to the transactions described in this
Agreement, including financings and other matters. Accordingly, each party to
this Agreement hereby (a) acknowledges that they have had an opportunity to ask
for information relevant to this disclosure; (b) acknowledges that MSK and
Sidley Austin LLP represented the Company and Exicure, respectively, in the
transaction contemplated by this Agreement and has not represented any
individual Purchaser in connection with such transaction; and (c) gives its
informed consent to MSK and Sidley Austin LLP’s representation of certain of the
Purchasers in such unrelated matters and to MSK’s and Sidley Austin LLP’s
representation of the Company and Exicure, respectively, in connection with this
Agreement and the transactions contemplated hereby. Further, each party to this
Agreement hereby acknowledges that Sidley Austin LLP anticipates that it will
advise the Company following the Merger.

[Signature page follows.]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has duly executed this Agreement as of the     
day of             , 2017.

 

MAX-1 ACQUISITION CORPORATION (TO BE RENAMED “EXICURE, INC.”) By:  

                     

Name:   Title:  



--------------------------------------------------------------------------------

MAX-1 ACQUISITION CORPORATION (to be renamed “Exicure, Inc.”)

OMNIBUS SIGNATURE PAGE TO

SUBSCRIPTION AGREEMENT AND REGISTRATION RIGHTS AGREEMENT

The undersigned, desiring to: (i) enter into the Subscription Agreement, dated
as of             ,1 2017 (the “Subscription Agreement”), between the
undersigned, Max-1 Acquisition Corporation (to be renamed “Exicure, Inc.”), a
Delaware corporation (the “Company”), and the other parties thereto, in or
substantially in the form furnished to the undersigned, (ii) enter into the
Registration Rights Agreement (the “Registration Rights Agreement”), among the
undersigned, the Company and the other parties thereto, in or substantially in
the form furnished to the undersigned, and (iii) purchase the Shares of the
Company’s securities as set forth in the Subscription Agreement and below,
hereby agrees to purchase such Shares from the Company and further agrees to
join the Subscription Agreement and the Registration Rights Agreement as a party
thereto, with all the rights and privileges appertaining thereto, and to be
bound in all respects by the terms and conditions thereof. The undersigned
specifically acknowledges having read the representations section in the
Subscription Agreement entitled “Representations and Warranties of the
Purchaser” and hereby represents that the statements contained therein are
complete and accurate with respect to the undersigned as a Purchaser.

IN WITNESS WHEREOF, the Purchaser hereby executes this Agreement and the
Registration Rights Agreement.

Dated:             , 2017

 

          

                                     ×

   $3.00                    =      $                            

Number of Shares

   Purchase Price per Share      Total Purchase Price

 

PURCHASER (individual)      PURCHASER (entity)

 

    

 

Signature      Name of Entity

 

       By:                                     
                                                         Print Name       
       Signature

 

       Print Name:                                   
                                             Signature (if Joint Tenants or
Tenants in Common)      Title:                                    
                                                       Address of Principal
Residence:      Address of Executive Offices:

 

    

 

 

    

 

 

    

 

Social Security Number(s):      IRS Tax Identification Number:

 

    

 

Telephone Number:      Telephone Number:

 

    

 

Facsimile Number:      Facsimile Number:

 

    

 

E-mail Address:      E-mail Address:

 

    

 

 

 

1  Will reflect the Closing Date. Not to be completed by Subscriber.



--------------------------------------------------------------------------------

MAX-1 ACQUISITION CORPORATION (TO BE RENAMED “EXICURE, INC.”)

ACCREDITED INVESTOR CERTIFICATION

For Individual Investors Only

(all Individual Investors must INITIAL where appropriate):

 

Initial                 I have a net worth of at least US$1 million either
individually or through aggregating my individual holdings and those in which I
have a joint, community property or other similar shared ownership interest with
my spouse. (For purposes of calculating your net worth under this paragraph,
(a) your primary residence shall not be included as an asset; (b) indebtedness
secured by your primary residence, up to the estimated fair market value of your
primary residence at the time of your purchase of the securities, shall not be
included as a liability (except that if the amount of such indebtedness
outstanding at the time of your purchase of the securities exceeds the amount
outstanding 60 days before such time, other than as a result of the acquisition
of your primary residence, the amount of such excess shall be included as a
liability); and (c) indebtedness that is secured by your primary residence in
excess of the estimated fair market value of your primary residence at the time
of your purchase of the securities shall be included as a liability.) Initial
                I have had an annual gross income for the past two years of at
least US$200,000 (or US$300,000 jointly with my spouse) and expect my income (or
joint income, as appropriate) to reach the same level in the current year.
Initial                 I am a director or executive officer of the Exicure,
Inc. or Max-1 Acquisition Corporation.    For Non-Individual Investors
(Entities)    (all Non-Individual Investors must INITIAL where appropriate):
Initial                 The investor certifies that it is a partnership,
corporation, limited liability company or business trust that is 100% owned by
persons who meet at least one of the criteria for Individual Investors set forth
above (in which case each such person must complete the Accreditor Investor
Certification for Individuals above as well the remainder of this
questionnaire). Initial                 The investor certifies that it is a
partnership, corporation, limited liability company or business trust that has
total assets of at least US$5 million and was not formed for the purpose of
investing the Company. Initial                 The investor certifies that it is
an employee benefit plan whose investment decision is made by a plan fiduciary
(as defined in ERISA § 3(21)) that is a bank, savings and loan association,
insurance company or registered investment advisor. Initial                 The
investor certifies that it is an employee benefit plan whose total assets exceed
US$5,000,000 as of the date of this Agreement. Initial                 The
undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet at least one of the
criteria for Individual Investors. Initial                 The investor
certifies that it is a U.S. bank as defined in Section 3(a)(2) of the Securities
Act, or any U.S. savings and loan association or other similar U.S. institution
as defined in Section 3(a)(5) of the Securities Act acting in its individual or
fiduciary capacity. Initial                 The undersigned certifies that it is
a broker-dealer registered pursuant to Section 15 of the Securities Exchange Act
of 1934. Initial                 The investor certifies that it is an
organization described in Section 501(c)(3) of the Internal Revenue Code with
total assets exceeding US$5,000,000 and not formed for the specific purpose of
investing in the Company. Initial                 The investor certifies that it
is a trust with total assets of at least US$5,000,000, not formed for the
specific purpose of investing in the Company, and whose purchase is directed by
a person with such knowledge and experience in financial and business matters
that such person is capable of evaluating the merits and risks of the
prospective investment.



--------------------------------------------------------------------------------

Initial                 The investor certifies that it is a plan established and
maintained by a state or its political subdivisions, or any agency or
instrumentality thereof, for the benefit of its employees, and which has total
assets in excess of US$5,000,000. Initial                 The investor certifies
that it is an insurance company as defined in Section 2(13) of the Securities
Act of 1933, or a registered investment company.



--------------------------------------------------------------------------------

MAX-1 ACQUISITION CORPORATION (TO BE RENAMED “EXICURE, INC.”)

Investor Profile

(Must be completed by Investor)

Section A - Personal Investor Information

Investor Name(s):                                                          
                                         
                                         
                                                

Individual executing Profile or Trustee:          
                                         
                                         
                                                              

Year of Birth:                                                          
                                         
   Investment Experience (Years):                                          

Home Street Address:                                                         
                                         
                                         
                                            

Home City, State & Zip Code:           
                                         
                                         
                                                                           

Home Phone:                                                   Home Fax:      
                                         
           Home Email:                                               

Employer:                                                             
                                         
                                         
                                                          

Employer Street Address:                                       
                                         
                                         
                                                      

Employer City, State & Zip Code:                                        
                                         
                                         
                                       

Bus. Phone:                                                         Bus. 
Fax:                                        
                  Bus. Email:                                                 

Type of Business:                                                          
                                         
                                         
                                                 

Outside Broker/Dealer:                                                          
                                         
                                         
                                       

Section B – Certificate Delivery Instructions

         Please deliver certificate to the Employer Address listed in Section A.

         Please deliver certificate to the Home Address listed in Section A.

         Please deliver certificate to the following address:  
                                         
                                         
                                            

Section C – Form of Payment – Check or Wire Transfer

         Check payable to [●]

         Wire funds from my outside account according to Section 2(b) of the
Subscription Agreement.

         The funds for this investment are rolled over, tax deferred from
                     within the allowed 60-day window.

Please check if you are a FINRA member or Affiliate of a FINRA member
firm:                     

 

 

       

 

Investor Signature         Date



--------------------------------------------------------------------------------

ANTI MONEY LAUNDERING REQUIREMENTS

The USA PATRIOT Act

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002 all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.

To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.

What is money laundering?

Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.

How big is the problem and why is it important?

The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

What are we required to do to eliminate money laundering?

Under rules required by the USA PATRIOT Act, our anti-money laundering program
must designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with such laws. As part of our
required program, we may ask you to provide various identification documents or
other information. Until you provide the information or documents we need, we
may not be able to effect any transactions for you.



--------------------------------------------------------------------------------

ANTI-MONEY LAUNDERING INFORMATION FORM

The following is required in accordance with the AML provision of the USA
PATRIOT ACT.

(Please fill out and return with requested documentation.)

INVESTOR NAME:                                                                
                                         
                                                                          

LEGAL ADDRESS:                                                                
                                         
                                                                          

 

                                                                    
                                         
                                         
                                                                

INVESTMENT OBJECTIVE:                    
                                         
                                         
                                                           

FOR INVESTORS WHO ARE ENTITIES: TYPE OF BUSINESS:         
                                         
                                                 

IDENTIFICATION & DOCUMENTATION AND SOURCE OF FUNDS:

 

1. Please submit a copy of non-expired identification for the authorized
signatory(ies) on the investment documents, showing name, date of birth, address
and signature. The address shown on the identification document MUST match the
Investor’s address shown on the Investor Signature Page.

 

        Current Driver’s License    or    Valid Passport    or    Identity Card

(Circle one or more)

 

2. If the Investor is a corporation, limited liability company, trust or other
type of entity, please submit the following requisite documents: (i) Certificate
of Incorporation, By-Laws, Certificate of Formation, Operating Agreement, Trust
or other similar documents for the type of entity; and (ii) Corporate Resolution
or power of attorney or other similar document granting authority to
signatory(ies) and designating that they are permitted to make the proposed
investment.

 

3. Please advise where the funds were derived from to make the proposed
investment:

 

        Investments    Savings    Proceeds of Sale    Other                     

(Circle one or more)

 

Signature:  

 

Print Name:  

 

Title (if applicable):  

 

Date:  

 



--------------------------------------------------------------------------------

EXHIBIT A

Form of Registration Rights Agreement